Case 1:20-mc-00212-AJN Document 31-15 Filed 06/26/20 Page 1 of 5




              Exhibit 15
6/20/2020                            Beny SteinmetzDocument
                      Case 1:20-mc-00212-AJN       gets rough over31-15
                                                                   Guinea deal | Business
                                                                            Filed         | The Sunday
                                                                                     06/26/20          Times2 of 5
                                                                                                    Page

  MENU




                                                                                    FLOWERBX - Flowers Delivered

                                                                                    Extraordinary Flowers. Delivered




                                                                                    FLOWERBX                           O




                                Beny Steinmetz, centre: ‘The truth will come out’


                                Beny Steinmetz gets rough over Guinea
                                deal
                                Diamond tycoon claims an undercover sting operation will clear
                                his name as he fights multiple court cases

                                Danny Fortson

                                Sunday June 21 2020, 12.01am BST, The Sunday Times


                                Share                                                                   Save




                                Beny Steinmetz has been arrested in Israel, indicted in
                                Switzerland, sued in New York, and found guilty of lying by a
                                London arbitration panel. His Guernsey mining company, BSGR,
                                has ﬁled for voluntary administration and been ordered to pay
                                a $2bn (£1.6bn) award to erstwhile partner Vale of Brazil.


https://www.thetimes.co.uk/article/beny-steinmetz-gets-rough-over-guinea-deal-0zpvxc3wp
6/20/2020                            Beny SteinmetzDocument
                      Case 1:20-mc-00212-AJN       gets rough over31-15
                                                                   Guinea deal | Business
                                                                            Filed         | The Sunday
                                                                                     06/26/20          Times3 of 5
                                                                                                    Page
                                Yet, speaking from his home in Tel Aviv last week, the tycoon
                                was adamant: it is all a vast conspiracy. “If anybody conspired, it
                                was Vale against BSGR, and against me personally,” he said.
                                “They will pay for that very dearly, I can tell you.”


                                For more than a decade, the billionaire’s life has been consumed
                                by one audacious, ruinous deal: an attempt in 2008 to vault into
                                the mining big league by securing the exploitation rights to
                                Simandou in Guinea — regarded as the world’s largest untapped
                                iron ore deposit. Those rights, and a subsequent $5bn joint
                                venture with Vale, were voided in 2014 after Guinea accused
                                BSGR of paying bribes and took back the concession. Since then,
                                the 64-year-old has been trailed by police and prosecutors.

                                Steinmetz, who maintains his innocence, promised retribution
                                for a “big, big injustice”. He is conﬁdent he will get it. Why?
                                Black Cube.


                                The corporate intelligence ﬁrm set up by former Israeli spies
                                was hired by Steinmetz around Christmas. The High Court had
                                upheld a verdict by the London Court of International
                                Arbitration, which found that BSGR had indeed paid bribes to
                                secure the Simandou rights and should pay $2bn damages. It
                                appeared to be the ﬁnal nail in Steinmetz’s case.




                                                                              FLOWERBX - Flowers Delivered

                                                                              Extraordinary Flowers. Cut to Order. Delivered Straight
                                                                              from the Grower.


                                                                              FLOWERBX                                              O




                                So Black Cube set up a ruse. It created a fake consultancy that
                                claimed it had a client trying to buy into a mining project that
                                had been secured through questionable means. The
                                consultancy, naturally, turned to professionals with expertise:
                                Jose Carlos Martins and Alex Monteiro,
                                                             Monteiro former Vale executives
                                who had helped to strike the BSGR deal. In secretly recorded

https://www.thetimes.co.uk/article/beny-steinmetz-gets-rough-over-guinea-deal-0zpvxc3wp
6/20/2020                            Beny SteinmetzDocument
                      Case 1:20-mc-00212-AJN       gets rough over31-15
                                                                   Guinea deal | Business
                                                                            Filed         | The Sunday
                                                                                     06/26/20          Times4 of 5
                                                                                                    Page
                                conversations, Martins said Vale suspected BSGR’s Simandou
                                rights may not have been legitimately acquired but proceeded
                                with its “nose closed”. The company’s due diligence, he added,
                                turned up no hard evidence of wrongdoing.


                                Martins likened the deal to a woman: “You bring her to your
                                hotel room, she’s naked, marvellous, then she says, ‘A little
                                problem, maybe I am with Aids.’ It’s a problem.”

                                In another exchange, Martins, who was head of exploration in
                                2010 when Vale signed the BSGR tie-up, said: “One of the board
                                members said, ‘Don’t tell me, I don’t want to know at all.’ ” The
                                deal was approved unanimously by the board.


                                Black Cube’s evidence, to which Vale is yet to formally respond,
                                was revealed in papers ﬁled last month in a court in New York,
                                where Vale is attempting to freeze Steinmetz’s assets to get its
                                $2bn award. If found to have any basis, the revelations could
                                expose Vale to charges under America’s Foreign Corrupt
                                Practices Act. Martins said Vale had conducted “deep due
                                diligence”, adding: “The results did not bring any indication of
                                illicit activities.” Monteiro added: “With absolute conviction,
                                we, Vale’s executives at the time, and Vale itself were never
                                aware of any fraud.”


                                The $56bn giant, whose shares are traded in New York, declined
                                to comment.


                                Steinmetz is walking a thin line. Black Cube’s goal was to prove
                                that Vale knew BSGR had acquired the Simandou licence
                                fraudulently but went ahead anyway. However, he also
                                maintains that Vale’s assumption was wrong, and BSGR had
                                won the Simandou rights legally.


                                Steinmetz said: “It takes a long time when you ﬁght against this
                                type of big machine. It’s nice to say, ‘He’s a diamond billionaire.
                                There’s corruption.’ It’s sexy, but the truth will come out.”

                                Steinmetz still faces a criminal case in Switzerland, where he
                                could be sentenced to up to 10 years in prison.


                                What is certain is that virtually everyone involved has been
                                muddied.

https://www.thetimes.co.uk/article/beny-steinmetz-gets-rough-over-guinea-deal-0zpvxc3wp
6/20/2020                            Beny SteinmetzDocument
                      Case 1:20-mc-00212-AJN       gets rough over31-15
                                                                   Guinea deal | Business
                                                                            Filed         | The Sunday
                                                                                     06/26/20          Times5 of 5
                                                                                                    Page
                                Rio Tinto ﬁred two executives in 2016 after it emerged it had
                                paid $10.5m to an adviser who was close to Guinea’s president,
                                Alpha Condé, for his role in helping Rio secure rights to the
                                other half of the Simandou mountain range for $700m. A
                                Serious Fraud O�ce inquiry continues.

                                Frederic Cilins, a Frenchman who acted for Steinmetz in
                                Guinea, went to prison for obstruction of justice after being
                                recorded by the FBI urging the wife of Guinea’s former
                                president to “burn” evidence of a bribe.

                                In New York, Steinmetz has ﬁled a multibillion-dollar lawsuit
                                against George Soros, whose Open Society foundation was a
                                force behind Guinea’s decision to strip BSGR of its rights. The
                                suit claims Soros “savaged and destroyed” Steinmetz’s
                                reputation and business.


                                Most extraordinarily, Guinea dropped its charges against BSGR
                                last year in a settlement brokered by former French president
                                Nicolas Sarkozy. Steinmetz brought in London mining tycoon
                                Sir Mick Davis to begin work on a smaller iron project in
                                Guinea.


                                The biggest loser, though, is the poor west African country,
                                sitting on resources worth hundreds of billions — that remain in
                                the ground.


                                                             United States       Europe




                               Comments are subject to our community guidelines, which can be viewed here.


                               Comments                                                               Emily Jennings


https://www.thetimes.co.uk/article/beny-steinmetz-gets-rough-over-guinea-deal-0zpvxc3wp
